     Case 2:20-cv-11077-JLS-E Document 15 Filed 03/29/21 Page 1 of 2 Page ID #:55



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12   GEORGE JONES, an individual,             Case No.: 2:20-cv-11077-JLS-E
13              Plaintiff,
14       v.                                   ORDER FOR DISMISSAL WITH
                                              PREJUDICE
15   GOLDEN SOCAL INVESTMENTS,
     LLC, a California Limited Liability
16   Company; and Does 1-10,
17              Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                               1
                              ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-11077-JLS-E Document 15 Filed 03/29/21 Page 2 of 2 Page ID #:56



 1
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

 2   it, and being fully advised finds as follows:
 3
     IT IS ORDERED THAT:
 4

 5         Plaintiff George Jones’ action against Defendant Golden SoCal Investments, LLC,

 6   is dismissed with prejudice. Each party will be responsible for its own fees and costs.
 7

 8

 9

10

11   Dated: March 29, 2021
                                                     HON. JOSEPHINE L. STATON
12                                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
